                 Case 2:21-mj-02291-DUTY Document 4 Filed 05/19/21 Page 1 of 4 Page ID #:93


AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO COCA Rev. 12/14/20)



                                         UNITED STATES DISTRICT COURT
                                                                          for the
                                                             Central District of California

                       In the Matter of the Search of                        )
                  The Premises Described in Attachment A-1                   )
                                                                                    Case No. 21-MJ-2291
                                                                             )
                                                                             )
                                                                             )
                                                                             )
                                                                             )
                                                                             )

                          WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC
                                               MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

        See Attachment A-1

        I find that the affidavit, or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

        See Attachment B

        Such affidavit or testimony are incorporated herein by reference.

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
        IZI in the daytime 6:00 a.m. to 10:00 p.m. D            at any time in the day or night because good cause has been established.
       You must give a copy of the warrant and a receipt for the property taken to the person from whom, or from whose
premises, the property was taken, or leave the copy and receipt at the place where the property was taken.


        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.



                                5/10/2021 2:33 p.m.
Date and time issued:
                                                                                                        Judge 's signature

City and state:             Los Angeles, CA                                         The Honorable Rozella A. Oliver, U.S. Magistrate Judge
                                                                                                      Printed name and title

AUSA: David T. Ryan (x4491)
Case 2:21-mj-02291-DUTY Document 4 Filed 05/19/21 Page 2 of 4 Page ID #:94
                                        Case 2:21-mj-02291-DUTY Document 4 Filed 05/19/21 Page 3 of 4 Page ID #:95

                FD-886 (Rev. 4-13-15)
                                                                         EVIDENCE COLLECTED ITEM LOG                                                                            Page 1 of 2
                                                                    Print Legibly. More than one line may be used for each item, if necessary.




             5/14/2021                    LA-3132551                                              Personnel (full names and initials):
    Date:                     Case ID:
    Location:     16758 Key Lime Blvd, Riverside, CA 92503                                           Albert Rabadi ___        Alex Vu ___                Carolina Nolte ___       Chris Seymour ___
                                                                                                     Clara Velasquez ___      Clarisa Kirk ___           DJ Reeves ___            Elgin Aguirre ___
    Preparer/Assistants:                                                                             Emmanuel Gonzales        Gerald Thomas ___          Jazmin Vidana ___        Jenifer Cambridge ___
    Yessenia Alcazar                                                                                 ___
                                                                                                     Natalia Leehey ___       Nicole Riordan ___         Randy Plotkin ___        Reid Robbins ___
                                                                                                     Scott Faddis ___         Travis Rankin ___          Yessenia Alcazar ___     Zaryab Zahid ___
Item #                            Description                                Location                  Specific                          Collected by/              Packaging            Comments
                  (e.g., One black Samsung flip phone; Serial #)         (e.g., Room)                  Location                          Observed by                 Method              (if needed)
                                                                                           (e.g., Specific area w/in room)       (First Name and Last Name))
1           Invoices and tax documents                                   H               Closet                                 DJ Reeves                           Paper

                                                                                                                                Reid Robbins
2           Toyota Avalon purchase receipt                               M               Dresser middle left                    Clara Velasquez                     Paper

                                                                                                                                DJ Reeves
3           Black iPhone with case                                       M               Right night stand                      Reid Robbins                        Plastic

                                                                                                                                Elgin Aguirre
4           Silver LG G5 cell phone with case and charger                M               Right night stand                      Reid Robbins                        Plastic

                                                                                                                                Elgin Aguirre
5           Five (5) bracelets, two (2) necklaces, one (1) set of        M               Bottom drawer in dresser in box        Chris Seymour                       Plastic
            earrings, two (2) rings
                                                                                                                                Reid Robbins
6           Red colored ledger with "2014" on cover                      M               Right night stand                      Reid Robbins                        Plastic

                                                                                                                                Elgin Aguirre
7           US currency - 152 x $100, 48 x $50, 312 x $20                M               2nd drawer of right night stand        Reid Robbins                        Plastic

                                                                                                                                Chris Seymour
8           Tax/Business documents                                       O               Top shelf                              Travis Rankin                       Paper

                                                                                                                                Jazmin Vidana
9           (10) yellow colored coins, (20) silver colored coins, (10)   M               Bottom right drawer of dresser         Chris Seymour                       Plastic
            yellow colored coins                                                         in box
                                                                                                                                Reid Robbins
10          2018 tax records with business records, bag with torn        M               Master desk                            Elgin Aguirre                       Paper
            business records
                                                                                                                                Reid Robbins
                               Case 2:21-mj-02291-DUTY Document 4 Filed 05/19/21 Page 4 of 4 Page ID #:96

       FD-886 (Rev. 4-13-15)
                                                                EVIDENCE COLLECTED ITEM LOG                                                      Page 2 of 2
                                                          Print Legibly. More than one line may be used for each item, if necessary.
11   HP laptop serial: CND51032MV Model: 15-G023CI with         M              On top of desk                         Elgin Aguirre    Paper
     power cord
                                                                                                                      Reid Robbins
12   Black G6 cell phone in blue case - Broken screen           O              Under dresser                          DJ Reeves        Plastic

                                                                                                                      Scott Faddis
13   Grey LG cell phone with blue case                          O              Under dresser                          DJ Reeves        Plastic

                                                                                                                      Scott Faddis
14   San Disk cruzer (grey), PNY 4G, San Disk Cruzer (black),   O              Under dresser                          DJ Reeves        Plastic
     Micro SD card Kingston, T Mobile Sim Card, Unlabeled
     CD                                                                                                               Scott Faddis
15   iPad Model: A1458 Serial: DVGKJEEKF185 with charger        D              On side table                          DJ Reeves        Plastic
     (cracked screen)
                                                                                                                      Scott Faddis
